Exhibit 10.4

 

AMENDMENT TO EMPLOYMENT AGREEMENT

 

This Amendment to the Employment Agreement effective January 29, 2018 (the
“Amendment”) modifies the Employment Agreement (the “Agreement”) by and between
Famous Dave’s of America, Inc., a Minnesota Corporation (the “Company”), and
Geovannie Concepcion (“Executive”) effective April 13, 2016.  This Amendment is
made in accordance with Section 9(c) of the Agreement.  All of the capitalized
terms not otherwise defined in this Amendment have the same respective meanings
as contained in the Agreement.  The provisions of the Agreement that are not
modified by this Amendment shall remain in full force and effect pursuant to
their terms.

 

1.             Position.  Executive shall be employed by the Company as its
Chief Operating Officer (“COO”).  Executive’s duties shall include those
generally typical for a COO of a publicly-traded company whose primary business
is the developing, owning, operating, and franchising barbeque restaurants in
the United States and any other countries where the Company may conduct
operations and do business during the Employment Term.  Executive shall no
longer hold the position of VP Development & Strategic Planning.

 

2.             Bonus.  The Bonus provision in Section 3(b) of the Agreement is
deleted in its entirety and replaced with the following provision:

 

Bonus:  Executive shall be eligible to receive a bonus payable in cash (each a
“Bonus”) set forth on the second column of the table below the first time during
the Employment Term that the volume weighted average price of the Company’s
Common Stock (“VWAP”), over a thirty (30) calendar day period, is equal to or
exceeds the VWAP Target set forth on the first column in the table below.

 

VWAP
Target

 

Bonus

 

$

5.00

 

$

12,500

 

$

6.00

 

$

30,000

 

$

7.00

 

$

35,000

 

$

8.00

 

$

50,000

 

$

9.00

 

$

56,250

 

$

10.00

 

$

75,000

 

$

11.00

 

$

82,500

 

$

12.00

 

$

120,000

 

$

13.00

 

$

130,000

 

$

14.00

 

$

175,000

 

$

15.00

 

$

187,500

 

 

If Executive believes that a VWAP Target has been achieved, he shall submit to
the Compensation Committee of the Board (the “Committee”) a written notice
thereof (each a “VWAP Notice”).  The Committee shall have thirty (30) days from
receipt of a VWAP Notice to review the Common Stock prices for the period in
question and determine whether (i) Executive is entitled to a Bonus or
(ii) whether it disagrees with Executive’s analysis.  If the Committee agrees
that

 

--------------------------------------------------------------------------------


 

Executive is entitled to a Bonus, the Company shall issue Executive the Bonus
within thirty (30) days of the expiration of the thirty (30) day review
process.  The Bonus will be subject to all applicable payroll taxes and
withholdings as required by law.  If the Committee disagrees that Executive is
entitled to a Bonus, the Committee shall provide the Executive with its analysis
of why no Bonus is due within thirty (30) days of the expiration of the thirty
(30) day review process.

 

IN WITNESS WHEREOF, the parties have executed this Amendment to be effective as
of the day and year first above written.

 

 

FAMOUS DAVE’S OF AMERICA, INC.

 

EXECUTIVE

 

 

 

 

By:

/s/ Dexter Newman

 

/s/ Geovannie Concepcion

 

 

 

Geovannie Concepcion

Name:

Jeffery Crivello

 

 

 

 

 

 

Title:

Chief Executive Officer

 

 

 

2

--------------------------------------------------------------------------------